I respectfully dissent form the majority opinion. R.C.2935.03(E)(3) allows a municipal police officer to ". . . arrest and detain, until a warrant can be obtained, any person found violating any section or chapter of the Revised Code . . ." (Emphasis added). In Boerner, the officer immediately arrested and detained the defendant found speeding on a highway outside his jurisdiction, but immediately adjacent thereto. In the matter sub judice, Officer Tolly did not arrest and detain appellee at the accident scene nor did he find appellee violating any statute at that time. Instead, Officer Tolly investigated the accident and issued his citation eleven days later on February 22, 1999. I agree with Judge Mcaulliffe. There is a distinction between the authority to arrest and detain a person found violating the law, pursuant to R.C. 2935.03(E)(1) and (3), and the authority to investigate and later arrest or issue a citation to a person released at the time of the alleged violation. Accordingly, I would affirm the decision of the trial court.